UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of March2015 Commission File Number 001-33159 AERCAP HOLDINGS N.V. (Translation of Registrant’s Name into English) AerCap House, Stationsplein 965, 1chiphol, The Netherlands, +31-20-655-9655 (Address of Principal Executive Office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F. Form20-Fx Form40-Fo Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by Regulation S-T Rule101(b)(1): o Note: Regulation S-T Rule101(b)(1)only permits the submission in paper of a Form6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by Regulation S-T Rule101(b)(7)):o Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b)under the Securities Act of 1934. Yeso Nox If “Yes” is marked, indicated below the file number assigned to the registrant in connection with Rule12g3-2(b): 82 — N/A Other Events On March31, 2015, AerCap Holdings N.V. (“AerCap”) made available on its website documents relating to its annual general meeting of shareholders to be held on May 13, 2015. Copies of certain of these documents are attached as exhibits 99.1 through 99.2. Exhibits 99.1Notice and Agenda for Annual General Meeting of Shareholders. 99.2Explanations to the Agenda for the Annual General Meeting of Shareholders. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AERCAP HOLDINGS N.V. By: /s/Aengus Kelly Name:Aengus Kelly Title: Authorized Signatory Date: March31, 2015 EXHIBITINDEX 99.1Notice and Agenda for Annual General Meeting of Shareholders. 99.2Explanations to the Agenda for the Annual General Meeting of Shareholders.
